DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 was filed on or after the filing date of this application on 09/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1A-1F should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 

Allowable Subject Matter
Claims 1-3, 6-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 5327449 A, US 3873942 A, and US 5848091 A.
US 5327449 A discloses an unstable laser resonator (Fig. 5; Claim 1) with a front mirror (Fig. 5 element M2) and a rear mirror (Fig. 5 element M1) where the front mirror comprises an output coupling surface (Fig. 5 sides between 20) which forms a continuation of the front mirror's resonator cavity reflective surface (Fig 5 elements 17 and 13’); and a curved reflective surface having a rounded edge that forms a smooth transition between the front mirror's resonator cavity surface and the output coupling reflective surface (Fig. 5 element 13’). US 5327449 A does not disclose the output coupling surface is a reflective surface, the output coupling by reflection,  and the curved reflective surface suppresses the formation of diffraction ripples.
US 3873942 A discloses an unstable laser resonator (Figs. 5-8; Abstract) with a front mirror (35; 45) and a rear mirror (21; 43) where the front mirror comprises an output coupling surface (29) which forms a continuation of the front mirror's resonator cavity reflective surface (28); and a curved reflective surface having a rounded edge that forms a smooth transition between the front mirror's resonator cavity surface and the output coupling reflective surface (Surface between 28 and 29). US 3873942 A does not disclose the output coupling surface is a reflective surface, the output coupling by reflection,  and the curved reflective surface suppresses the formation of diffraction ripples. 
US 5848091 A discloses an unstable laser resonator (Fig. 1) with a front mirror (2) and a rear mirror (1) where the front mirror comprises an output coupling surface (2 where 6 is emitted) which 
Furthermore, US 5848091 A discloses the output coupling of light occurs due to diffraction (col. 8 ll. 25-30). Accordingly, there does not appear to be any motivation to modify the prior art to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         	10/27/2021